Title: From Alexander Hamilton to Thomas Smith, 21 November 1789
From: Hamilton, Alexander
To: Smith, Thomas


Treasury Department Novr. 21st. 1789
Sir
In Consequence of your Application, I have this day issued a warrant in your Favor on the Treasurer of the United States for 22.250 Dollars in Indents of Interest, which he is directed to forward without Delay.
I am, Sir, Your Obedt. & humble Servt.
A HamiltonSecy of the Treasury
For Thomas Smith Esqr.Commr. of the Loan-Office for the State of Pensilvania.
